NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        JAN 21 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

TERESA MARIN-HERRERA, AKA                        No.   19-72293
Veraneca Herrera-Munquia, AKA Teresa
Marin,                                           Agency No. A205-647-835

                Petitioner,
                                                 MEMORANDUM*
 v.

MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted January 19, 2022**

Before:      SILVERMAN, CLIFTON, and HURWITZ, Circuit Judges.

      Teresa Marin-Herrera, a native and citizen of Mexico, petitions for review of

the Board of Immigration Appeals’ (“BIA”) order denying her motion to remand

and dismissing her appeal from an immigration judge’s (“IJ”) decision denying her



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
application for cancellation of removal. We have jurisdiction under 8 U.S.C.

§ 1252. We review for abuse of discretion the BIA’s denial of a motion to remand.

Taggar v. Holder, 736 F.3d 886, 889 (9th Cir. 2013). We deny the petition for

review.

          In her opening brief, Marin-Herrera does not raise, and therefore waives,

any challenge to the agency’s dispositive determination that she failed to

demonstrate exceptional and extremely unusual hardship to her qualifying

relatives. See Lopez-Vasquez v. Holder, 706 F.3d 1072, 1079-80 (9th Cir. 2013)

(issues not specifically raised and argued in a party’s opening brief are waived).

Thus, we deny the petition for review as to Marin-Herrera’s cancellation of

removal claim.

      The BIA did not abuse its discretion in denying Marin-Herrera’s motion to

remand, where she submitted evidence of a medical condition she has had since

she was 16 years old and which she did not establish could not be treated in

Mexico. See Ramirez-Munoz v. Lynch, 816 F.3d 1226, 1228 (9th Cir. 2016) (the

BIA may deny a motion to reopen for failure to establish prima facie eligibility for

the relief sought); Garcia v. Holder, 621 F.3d 906, 912 (9th Cir. 2010) (citing 8

C.F.R. § 1003.2(c)(1) (motions to reopen must be supported by evidence that “is

material and was not available and could not have been discovered or presented at

the former hearing”)); see also Romero-Ruiz v. Mukasey, 538 F.3d 1057, 1063 (9th


                                           2                                   19-72293
Cir. 2008) (“The formal requirements of a motion to remand and a motion to

reopen are the same.”), overruled on other grounds by Cheneau v. Garland, 997

F.3d 916, 925-26 (9th Cir. 2021).

      The temporary stay of removal remains in place until issuance of the

mandate.

      PETITION FOR REVIEW DENIED.




                                        3                                    19-72293